Sub‑Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Intermediate Term Income Fund On April 14, 2016, Dreyfus Intermediate Term Income Fund (the “Fund”), a series of Dreyfus Investment Grade Funds, Inc., purchased 6,285 3.500% Senior Notes, due April 2026, issued by Bank of America Corporation (CUSIP No. 06051GFX2) (the “Notes”) at a purchase price of $99.833 per Note, including underwriter compensation of 0.450%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: ABN AMRO Securities (USA) LLC ANZ Securities, Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Danske Markets Inc. Deutsche Bank Securities Inc. Drexel Hamilton, LLC The Huntington Investment Company ING Financial Markets LLC J.P. Morgan Securities LLC Lloyds Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. nabSecurities, LLC Natixis Securities Americas LLC Rabo Securities USA, Inc. RBS Securities Inc. Samuel A. Ramirez & Company, Inc Santander Investment Securities Inc. Scotia Capital (USA) Inc. Siebert Brandford Shank & Co., L.L.C. SG Americas Securities, LLC SMBC Nikko Securities America, Inc. Standard Chartered Bank TD Securities (USA) LLC UniCredit Capital Markets LLC The Williams Capital Group, L.P. NY 76330003v2 Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f‑3 Procedures at a Board meeting held on July 20-21, 2016. These materials include additional information about the terms of the transaction. NY 76330003v2 Sub‑Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Short-Term Income Fund On April 14, 2016, Dreyfus Short-Term Income Fund (the “Fund”), a series of Dreyfus Investment Grade Funds, Inc., purchased 960 2.625% Senior Notes, due April 2021, issued by Bank of America Corporation (CUSIP No. 06051GFW4) (the “Notes”) at a purchase price of $99.977 per Note, including underwriter compensation of 0.350%. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: ABN AMRO Securities (USA) LLC ANZ Securities, Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Danske Markets Inc. Deutsche Bank Securities Inc. Drexel Hamilton, LLC The Huntington Investment Company ING Financial Markets LLC J.P. Morgan Securities LLC Lloyds Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. nabSecurities, LLC Natixis Securities Americas LLC Rabo Securities USA, Inc. RBS Securities Inc. Samuel A. Ramirez & Company, Inc Santander Investment Securities Inc. Scotia Capital (USA) Inc. Siebert Brandford Shank & Co., L.L.C. SG Americas Securities, LLC SMBC Nikko Securities America, Inc. Standard Chartered Bank TD Securities (USA) LLC UniCredit Capital Markets LLC The Williams Capital Group, L.P. NY 76330048v2 Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f‑3 Procedures at a Board meeting held on July 20-21, 2016. These materials include additional information about the terms of the transaction. NY 76330048v2 Sub‑Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Intermediate Term Income Fund On February 29, 2016, Dreyfus Intermediate Term Income Fund (the “Fund”), a series of Dreyfus Investment Grade Funds, Inc., purchased 3,395 2.222% Notes due 2021, issued by Exxon Mobil Corporation (CUSIP No. 30231GAV4) (the “Notes”) at a purchase price of $100.000 per Note, including underwriter compensation of 0.120%. The Notes were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Lebenthal & Co., LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. Morgan Stanley & Co. LLC SG Americas Securities, LLC Standard Chartered Bank The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f‑3 Procedures at a Board meeting held on April 26, 2016. These materials include additional information about the terms of the transaction. NY 76330039v2 Sub‑Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Short-Term Income Fund On February 29, 2016, Dreyfus Intermediate Short-Term Income Fund (the “Fund”), a series of Dreyfus Investment Grade Funds, Inc., purchased 760 2.222% Notes due 2021, issued by Exxon Mobil Corporation (CUSIP No. 30231GAV4) (the “Notes”) at a purchase price of $100.000 per Note, including underwriter compensation of 0.120%. The Notes were purchased from J.P. Morgan Securities LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. J.P. Morgan Securities LLC Lebenthal & Co., LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. Morgan Stanley & Co. LLC SG Americas Securities, LLC Standard Chartered Bank The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund’s Rule 10f‑3 Procedures at a Board meeting held on April 26, 2016. These materials include additional information about the terms of the transaction. NY 76330072v2
